Case 2:19-cv-07390-DMG-AGR Document 103 Filed 01/15/21 Page 1 of 5 Page ID #:4804



    1   XAVIER BECERRA
        Attorney General of California
    2   MICHAEL L. NEWMAN
        Senior Assistant Attorney General
    3   SARAH E. BELTON
        Supervising Deputy Attorney General
    4   VIRGINIA CORRIGAN (SBN 292035)
        REBEKAH A. FRETZ (SBN 300478)
    5   VILMA PALMA-SOLANA (SBN 267992)
        JULIA HARUMI MASS (SBN 189649)
    6   Deputy Attorneys General
          1515 Clay Street, 20th Floor
    7     P.O. Box 70550
          Oakland, CA 94612-0550
    8     Telephone: (510) 879-3300
          Fax: (510) 622-2270
    9     E-mail: Julia.Mass@doj.ca.gov
        Attorneys for Plaintiff State of California
   10

   11

   12

   13                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   14                           WESTERN DIVISION
   15

   16

   17     STATE OF CALIFORNIA, et al.,                Case No. 2:19-cv-07390 DMG (AGRx)
   18                                   Plaintiffs,
                                                      FURTHER JOINT STATUS
   19                  v.                             REPORT AND [PROPOSED]
                                                      ORDER
   20     PETER T. GAYNOR, in his official
          capacity as Acting Secretary of          Judge:        Hon. Dolly M. Gee
   21     Homeland Security, et al.,
                                                   Trial Date:   None Set
   22                                  Defendants. Action Filed: August 26, 2019
   23

   24

   25

   26
   27

   28

                                                          Further Joint Status Report and [Proposed] Order
                                                                   Case No. 2:19-cv-07390-DMG (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 103 Filed 01/15/21 Page 2 of 5 Page ID #:4805



    1         In the above-captioned action, Plaintiffs brought a challenge to the final
    2   agency action, Apprehension, Processing, Care, and Custody of Alien Minors and
    3   Unaccompanied Alien Children, 84 Fed. Reg. 44,392 (Aug. 23, 2019) (Rule). On
    4   August 30, 2019, Plaintiffs moved for a preliminary injunction under the
    5   Administrative Procedure Act (APA). The motion was fully briefed and set for
    6   hearing on October 4, 2019.
    7         On September 27, 2019, this Court issued orders in Flores v. Barr,
    8   concluding that the Rule did not terminate the Flores Agreement and enjoining
    9   enforcement of the Rule, Case No. 2:85-cv-4544 DMG (AGRx), Order re
   10   Plaintiffs’ Motion to Enforce Settlement [516] and Defendants’ Notice of
   11   Termination and Motion in the Alternative to Terminate the Flores Settlement
   12   Agreement [639], ECF No. 688, (Order), and a Permanent Injunction, ECF No.
   13   690. On the same day, the Court issued an Order to Show Cause in the instant
   14   matter, ordering the parties to show cause why the instant matter should not be
   15   dismissed as moot in light of the Court’s Orders in Flores v. Barr. Order to Show
   16   Cause, ECF No. 85. The parties filed a stipulation setting forth their agreement that
   17   it would best serve the interests of judicial economy to stay the action pending
   18   further proceedings that could affect the force and scope of the Order and
   19   Permanent Injunction. ECF No. 89.
   20         On October 7, 2019, the Court stayed the above-captioned action “without
   21   prejudice to the right of any party to request, at any time, that the Court reopen this
   22   action and lift the stay.” ECF No. 95 (Stay Order). Pursuant to the Stay Order,
   23   “[i]f any party or parties wish to make such a request, the parties shall first meet
   24   and confer within three days of any action giving rise to the request and thereafter
   25   file a Joint Status Report to notify the Court of a proposed course of proceedings.”
   26   Id.
   27         On December 29, 2020, in Flores v. Rosen, No. 19-56325, the Ninth Circuit
   28   Court of Appeals affirmed in part and reversed in part the district court’s judgment
                                                   1
                                                           Further Joint Status Report and [Proposed] Order
                                                                      Case No. 2:19-cv-07390-DMG (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 103 Filed 01/15/21 Page 3 of 5 Page ID #:4806



    1   in Flores v. Barr, Case No. 2:85-cv-04544-DMG (AGRx). The Ninth Circuit
    2   decision holds that some of the Department of Homeland Security regulations and
    3   most of the Department of Health and Human Services regulations promulgated
    4   through the Rule may be implemented because they are consistent with the Flores
    5   Settlement Agreement. The Ninth Circuit mandate has not yet issued –
    6   accordingly, the rules remain enjoined in full pursuant to this Court’s order until
    7   that time.
    8         Plaintiffs seek to reopen the instant litigation to pursue APA claims Plaintiffs
    9   view as independent of the Flores Settlement Agreement. Plaintiffs propose, and
   10   Defendants agree, that this may most efficiently be accomplished through
   11   supplemental briefing on Plaintiffs’ preliminary injunction motion. Therefore,
   12   Plaintiffs request that the instant litigation be reopened and the parties jointly agree
   13   to the following supplemental briefing schedule and argument on Plaintiffs’
   14   preliminary injunction motion:
   15                 February 5, 2021: Plaintiffs file a supplemental opening brief setting
   16                   forth APA arguments that remain following the Ninth Circuit’s
   17                   decision.
   18                 February 19, 2021: Defendants file a supplemental opposing brief.
   19                 March 5, 2021: Plaintiffs file a supplemental reply brief.
   20                 March 19, 2021: Hearing on Plaintiffs’ narrowed preliminary
   21                   injunction motion.
   22   The federal government agrees to this schedule but reserves the right to seek to hold
   23   this case in further abeyance if either party in the Flores case seeks further review
   24   of the Ninth Circuit ruling.
   25

   26
   27

   28
                                                     2
                                                            Further Joint Status Report and [Proposed] Order
                                                                       Case No. 2:19-cv-07390-DMG (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 103 Filed 01/15/21 Page 4 of 5 Page ID #:4807



    1   Dated: January 15, 2020                       Respectfully submitted,
    2

    3 JENNIFER B. DICKEY                              XAVIER BECERRA
      Acting Assistant Attorney General               Attorney General of California
    4 AUGUST E. FLENTJE                               MICHAEL L. NEWMAN
    5 Special Counsel                                 Senior Assistant Attorney General
      WILLIAM C. PEACHEY                              SARAH E. BELTON
    6 Director                                        Supervising Deputy Attorney General
    7
      /s/ Jeffrey S. Robins                           /S/ Julia Harumi Mass
    8 JEFFREY S. ROBINS                               JULIA HARUMI MASS
    9 Deputy Director                                 Deputy Attorney General
      United States Department of Justice
   10 Office of Immigration Litigation                Attorneys for Plaintiff State of
   11 District Court Section
                                                       California

   12   Attorneys for Defendants
   13

   14

   15

   16
                                      [PROPOSED] ORDER
   17

   18          The instant matter is reopened and the parties are ordered to submit
   19   supplemental briefing on the aspects of Plaintiffs’ preliminary injunction motion
   20   that are not resolved by the Ninth Circuit’s December 29, 2020 decision in Flores v.
   21   Rosen, No. 19-56325. Plaintiffs’ opening brief is due February 5, 2021;
   22   Defendants’ opposition brief is due February 19, 2021; Plaintiffs’ reply brief is due
   23   March 5, 2021, and a hearing is set for March 19, 2021.
   24
                                               ____________________________
   25                                          HON. DOLLY M. GEE
   26                                          U.S. District Judge
   27

   28
                                                  3
                                                            Further Joint Status Report and [Proposed] Order
                                                                       Case No. 2:19-cv-07390-DMG (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 103 Filed 01/15/21 Page 5 of 5 Page ID #:4808



    1                           Attestation of Authorization to File
    2   All other signatures listed, and on whose behalf the filing is submitted, concur in
    3   the filing’s content and have authorized the filing.
    4
                                                       /S/ Julia Harumi Mass
    5                                                  JULIA HARUMI MASS
    6
                                                       Deputy Attorney General

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26
   27

   28
                                                   4
                                                           Further Joint Status Report and [Proposed] Order
                                                                      Case No. 2:19-cv-07390-DMG (AGRx)
